           Case 1:20-mj-03132-TMD Document 7 Filed 12/28/20 Page 1 of 18



                        UNITED STATES DISTRICT COURT FOR THE
                                DISTRICT OF MARYLAND
 UNITED STATES OF AMERICA                           *
                                                    *
           v.                                       *
                                                    *       MAGISTRATE NO. TMD-20-3132
                                                    *
 DESMOND BABLOO SINGH
                                                    *
                                                    *
                Defendant.                          *
                                                 *******

    GOVERNMENT’S EMERGENCY MOTION FOR REVOCATION OF RELEASE
                            ORDER

          For more than seven months, the defendant has followed through on his threat to Jane Doe

that she should “expect a wave of the worst possible shit to happen to you lmao.” He has hacked

her accounts, “swatted” her with a hoax bomb threat, “doxed” her, and bombarded her, using more

than a hundred different electronic and social media accounts, with harassing and threatening

messages—many of which included violent, sexualized, and racist threats. The defendant’s

egregious criminal behavior has even extended to an ex-boyfriend of Jane Doe’s, who has also

been subjected to threatening and harassing messages. The defendant even traveled from New

York to a Baltimore residence where he believed he could find the ex-boyfriend and “fight” him,

a visit the defendant recorded and sent to Jane Doe and her ex.

          The defendant has made it clear that he meant it when he told Jane Doe that he’s “genuinely

never going to stop.” The defendant’s conduct poses a tremendous danger to Jane Doe, her ex-

boyfriend, and the community. Nothing short of pretrial detention would reasonably assure their

safety.




                                                   1
          Case 1:20-mj-03132-TMD Document 7 Filed 12/28/20 Page 2 of 18



       A magistrate judge in the Southern District of New York ordered that the defendant be

released, with conditions, pending his trial, but that order is temporarily stayed (through Monday,

December 28, 2020). The government now respectfully moves this Court to revoke the release

order and order that the defendant be temporarily detained pending a hearing before a district judge

in the District of Maryland, where the defendant is charged.

I.     PROCEDURAL POSTURE

       On December 14, 2020, the United States District Court for the District of Maryland issued

a criminal complaint charging the defendant with:

          COUNT                        OFFENSE                                DATE
      1               Cyberstalking                                     4/18/2020 through
                      (18 U.S.C. § 2261A(2))                               11/24/2020
      2               Intentional Damage to a Protected Computer            7/19/2020
                      (18 U.S.C. § 1030(a)(5)(A))
      3               Aggravated Identity Theft                             7/19/2020
                      (18 U.S.C. § 1028A(a)(1))
      4               False Information and Hoaxes                          7/20/2020
                      (18 U.S.C. § 1038(a)(1))
      5               Murder for Hire                                      10/10/2020
                      (18 U.S.C. § 1958)
      6               Intentional Damage to a Protected Computer           11/24/2020
                      (18 U.S.C. § 1030(a)(5)(A))
      7               Aggravated Identity Theft                            11/24/2020
                      (18 U.S.C. § 1028A(a)(1))

(Dkt. #6). The same day, a warrant was issued for his arrest.

       On December 22, 2020, the defendant was arrested in the Southern District of New York.

That day, he appeared before U.S. Magistrate Judge Barbara Moses for an initial appearance

pursuant to Fed. R. Crim. P. 5(c)(3). At the hearing, the defendant waived his right to an identity

hearing, conceding that he is the same person named in the complaint.




                                                 2
         Case 1:20-mj-03132-TMD Document 7 Filed 12/28/20 Page 3 of 18



       At     the    hearing,    the   government     moved      for   detention,    pursuant     to

18 U.S.C. §§ 3142(f)(2)(A) and (f)(2)(B). Judge Moses proceeded to hold a detention hearing.

Following proffers and arguments by counsel for the government and for the defendant, and

questioning of the defendant’s mother, Judge Moses ordered the defendant released on conditions,

including that the defendant reside with his parents in the Western District of Texas.

       On the government’s motion, Judge Moses stayed her release order through Monday,

December 29, 2020, pending a government appeal. A copy of the order is not yet available on the

public docket. An expedited transcript of the Southern District of New York hearing has been

requested, but is not yet available.

       The government now moves this court for an order pursuant to 18 U.S.C. § 3145(a)(1)

revoking the Southern District of New York’s release order pending a detention hearing in the

District of Maryland. The district court where the charges against a defendant are pending has the

ultimate authority to determine whether the defendant should be detained pending trial. See United

States v. El Edwy, 272 F.3d 149, 153 (2d Cir. 2001) (citing United States v. Evans, 62 F.3d 1233

(9th Cir.1995); United States v. Torres, 86 F.3d 1029 (11th Cir.1996)); but see United States v.

Johnson, No. 96-4173, 1996 WL 711592 (6th Cir. Dec.10, 1996) (unpublished). This Court

conducts its own de novo review of an out of district magistrate’s release order. See e.g., United

States v. Williams, 753 F.2d 329, 333 (4th Cir. 1985).

II.    RELEASE OF THE DEFENDANT WOULD POSE A DANGER TO THE
       VICTIMS AND THE COMMUNITY

       At the hearing, the government will proffer evidence demonstrating that each of the factors

to be considered under the Bail Reform Act supports his detention pending trial. The evidence will

make clear that the nature and circumstances of the offenses, the history and characteristics of the

                                                 3
         Case 1:20-mj-03132-TMD Document 7 Filed 12/28/20 Page 4 of 18



defendant, and the overwhelming weight of the evidence all support detention of the defendant

pending trial. Most important, however, is the grave danger that pretrial release of the defendant

would pose to the safety of the victims, their families, and the community.

       A. The Offenses are Extremely Serious and Merit Pretrial Detention

       The evidence provides ample probable cause to believe that the defendant has committed

extremely serious offenses against the United States and should be detained. See

18 U.S.C. § 3142(g)(1). The pending charges are very serious. As set forth in the detailed affidavit

supporting the criminal complaint, for more than seven months, the defendant terrorized,

threatened, and harassed Jane Doe, her ex-boyfriend, and others. This felonious conduct included

the use of more than one hundred different social media, electronic communication, and phone

accounts to send Jane Doe and her ex-boyfriend harassing and unsolicited messages.

                     The Defendant’s Apparent Obsession with Jane Doe

       In approximately 2013-2014, when Jane Doe was a middle school student, she was a friend

of the defendant’s older sister during one school year. At the end of that school year, the

defendant’s family relocated to Texas. Jane Doe was not close friends with the defendant’s sister,

and they did not stay in touch after the defendant’s family moved. Jane Doe has never met the

defendant in person, and has never been in any sort of relationship with him. Jane Doe only knows

the defendant as the younger brother of an old friend from middle school.

       Around the time the defendant’s family moved to Texas, he sent Jane Doe requests to

follow her on multiple social media platforms, and Jane Doe granted the requests. Between 2014

and February 14, 2020, Jane Doe engaged in only a handful of brief messaging conversations with




                                                 4
         Case 1:20-mj-03132-TMD Document 7 Filed 12/28/20 Page 5 of 18



the defendant. She stated that she occasionally received strange and sometimes offensive messages

from him. Jane Doe ignored most of the defendant’s messages.

       In approximately November 2019, Jane Doe exchanged messages with the defendant about

living in New York. But then, on February 14, 2020, an event occurred that likely set in motion

the series of disturbing and criminal events that are the subject of the charges pending against the

defendant: The defendant sent an Instagram story, depicted below, to Jane Doe consisting of text

and an image of a necklace.

               I GOT YOU THIS VIVIENNE WESTOOD NECKLACE AND
               KISSER THE GIRAFFE [IT’S STILL ON ITS WAY] AND I GO
               TO LIM [I ONLY APPLIED THERE AND FIT] BUT IM TAKING
               THE SEMESTER OFF BECAUSE I REALLY AM WORKING
               FOR FEDEX AND CBA WITH SCHOOL RIGHT NOW
               BECAUSE I GENUINELY DESPISE EVERYONE THERE AND
               I DIDN’T GET INTO FIT PROBABLY BECAUSE MY FALL
               GRADES WERE STILL PROCESSING AND THEY WERE
               MOST LIKELY STILL LOOKING AT MY HIGH SCHOOL
               GRADES BUT I HAD A 3.1 AND MY ESSAY WAS REALLY
               GOOD SO IDK BUT I’M APPLYING AGAIN FOR
               SOPHOMORE YEAR AND I’M STAYING WITH ONE OF MY
               FRIENDS IN LI UNTIL I GET AN APT IN MANHATTAN
               WHICH SHOULD BE IN LIKE A COUPLE WEEKS OR SO I’M
               FLYING BACK TO AUSTIN TODAY AND COMING BACK ON
               WEDNESDAY I COULD LITERALLY COME TO
               MANHATTAN EVERY DAY WHENEVER YOU WANT ME
               TO I DON’T CARE IF IT’S 5AM AND YOU WANT TO SEE
               ME FOR ABSOLUTELY NO REASON IT WOULD TAKE
               ME AN HOUR AT THE MOST BUT ANYWAYS I LOVE
               YOU. DID YOU SEE THE PARAGRAGH IF NOT HERE IS THE
               LINK AGAIN, [link to privatebin.net webpage] I LOVE YOU SO
               MUCH THERE IS LITERALLY NOTHING I CAN SAY TO
               TRULY EMPHASIZE IT. I DON’T WANT TO DOUBLE TEXT
               YOU I HONESTLY DON’T KNOW WHAT’S GOING ON AND
               I’M REALLY SCARED AND CONFUSED AND HAVE BEEN
               FOR THE PAST 6 MONTHS.

               I REMOVED EVERYONE FROM MY CLOSE FRIENDS
               EXCEPT YOU ONLY YOU CAN SEE THIS.

                                                 5
         Case 1:20-mj-03132-TMD Document 7 Filed 12/28/20 Page 6 of 18



(emphasis added).

       According to information obtained from the defendant’s iPhone, which was searched and

seized pursuant to a federal warrant, a document was created in the defendant’s Notes app on or

about December 27, 2019, almost all of which is incorporated into the Instagram story. A final

version of the text from the Instagram story was created in the Notes app on the defendant’s phone

on February 14, 2020, the date it was sent to Jane Doe.

       The Instagram story linked to a paragraph posted on privatebin.net, a text-sharing website.

In the text, the defendant further professed his love for Jane Doe:




       According to information obtained from the defendant’s iPhone, on November 30, 2019, a

document was created in the defendant’s Notes app, almost all of which is incorporated into the

privatebin.net message sent on February 14, 2020. A revision of the privatebin.net message was

created on the defendant’s phone on December 10, 2019.




                                                 6
         Case 1:20-mj-03132-TMD Document 7 Filed 12/28/20 Page 7 of 18



       Jane Doe, who had never met the defendant in person, rejected his romantic advances,

stating that she was not interested in a relationship with him. Jane Doe asked the defendant not to

contact her any further.

          The Defendant’s Cyberstalking Campaign Against Jane Doe and Others

       The evidence shows that the defendant was infuriated that the declarations of love he had

planned out for months were summarily rejected. In response, he waged a months-long campaign

of cyberstalking and terror against Jane Doe and others. As the defendant wrote in a text message

he sent to Jane Doe when she asked him to stop his conduct in May 2019, he is “genuinely never

going to stop”:




                                                7
          Case 1:20-mj-03132-TMD Document 7 Filed 12/28/20 Page 8 of 18



        The many hundreds of messages the defendant sent to Jane Doe, her ex-boyfriend, and

others included express and implied threats of death and bodily injury, sexualized violence, and

racial slurs. The defendant has accessed several of Jane Doe’s electronic accounts without

authorization, changing her passwords to lock her out of her accounts and posting offensive images

and statements to her accounts without authorization. The defendant obtained personal images that

had been privately stored in Jane Doe’s Snapchat account. These images were later posted on

social media accounts used to harass Jane Doe, and sent via text message to Jane Doe and her

family members.

        The defendant has “doxed” Jane Doe on a number of occasions, publicly posting her

address, phone number, and electronic accounts, and encouraged others to harass the victim. The

defendant publicly posted personally identifying information of Jane Doe’s family members.

        The defendant has “swatted” Jane Doe, causing a police response to her Baltimore County

residence in response to a bomb threat email. Evidence located on the defendant’s phone and in

his online communications also indicates that he has solicited others to “swat” Jane Doe. The

defendant’s course of conduct has caused Jane Doe and her family substantial emotional distress

and fear for her life and safety.

        The defendant’s conduct has also caused Jane Doe’s ex-boyfriend and his family

substantial emotional distress and fear for his life and safety. The defendant has sent harassing

messages and posted messages attacking this ex-boyfriend, who, based on the defendant’s

messages, the defendant apparently views as a romantic rival.




                                                8
         Case 1:20-mj-03132-TMD Document 7 Filed 12/28/20 Page 9 of 18



       Of great import to the issue of whether the defendant should be detained pending trial, the

government recently obtained additional information that the defendant’s conduct went beyond

the computer screen. After learning of the defendant’s federal arrest, the ex-boyfriend’s family

contacted law enforcement to provide additional information. In the fall of 2020, the defendant

traveled to a residence where Jane Doe’s boyfriend used to live and videotaped himself knocking

on the door. On November 8, 2020, a video was uploaded to YouTube with Jane Doe’s ex-

boyfriend’s name as its title. The video is approximately two minutes and seventeen seconds long.

In the video, a person holding a camera repeatedly knocks on the front door of a residence. The

caption included with the upload reads “[Jane Doe’s ex-boyfriend’s] house [street address]

Baltimore MD I pulled up to fight him he’s a pussy.” The residence appearing in the video is a

residence where Jane Doe’s ex-boyfriend formerly lived with his family, and is located at the street

address listed in the caption.

       On July 24, 2020, a message was created in the Notes app on the defendant’s iPhone with

the name of Jane Doe’s ex-boyfriend as its title, and listing the address appearing in the video. The

note also included:

               HES POOR AHAHAHAJAH

               I WENT TO THIS UGLY KIDS HOUSE TO SLAP THE SHIT IUT
               [sic] OF HIM (HAVE RECORDING) AND HE DIDNT OPEN
               THE DOOR LMFAOOO

       Footage from the video was posted by several of the harassing social media accounts, and

was sent to Jane Doe and her ex-boyfriend. Images and videos of the door of the residence were

located on the defendant’s iPhone, with metadata indicating that they had been recorded in

Baltimore. Other data located in the defendant’s phone indicated that the device was used near the

Maryland residences of other family members of Jane Doe’s ex-boyfriend. In short, the evidence
                                             9
         Case 1:20-mj-03132-TMD Document 7 Filed 12/28/20 Page 10 of 18



here, including what appear to be original photographs and videos, shows that the defendant was

engaged in more than online harassment—he apparently personally traveled to Baltimore to

physically assault one of the subjects of his ire.

       On July 13, 2020, Jane Doe petitioned for and obtained an interim peace order with the

District Court of Maryland for Baltimore County, seeking protection from stalking by the

defendant. On July 13, 2020, Jane Doe also filed an application for a statement of charges with the

District Court of Maryland for Baltimore County. On July 24, 2020, the District Court of Maryland

for Baltimore County entered a temporary peace order against the defendant. Law enforcement

officers were unable to locate the defendant to serve him with court documents, and he did not

appear at scheduled temporary or final peace order hearings.

       On July 19, 2020, less than a week after Jane Doe petitioned for a peace order against the

defendant, Jane Doe received an Instagram follow request from an account that included pictures

of her house, her ex-boyfriend’s former house, and information doxing Jane Doe. The account

included a message stating “[Jane Doe] throwing a Party At [Jane Doe’s Baltimore County

Residence Address] tomorrow guys.” According to information provided by Instagram, the

account that sent the message was created that day, with a registered email address in the

defendant’s name and connected to his wireless phone number.

       On the evening of July 19, 2020, Jane Doe received notice by email that her Snapchat

account had been accessed by the user of an iPhone 11. According to information provided by

Snapchat, between 7:38 p.m. July 19, 2020, and 12:21 a.m. July 20, 2020, Jane Doe’s Snapchat

account was accessed by IP addresses assigned to AT&T Wireless, the defendant’s carrier.

According to public databases, each of these IP addresses was located in the New York, New York,


                                                     10
        Case 1:20-mj-03132-TMD Document 7 Filed 12/28/20 Page 11 of 18



area. At the time, Jane Doe was located in Maryland. Jane Doe then received notice from Snapchat

that the email address for her account had been changed to a Gmail address that was not hers.

According to information provided by Google, the Gmail address was created on June 13, 2020,

with the defendant’s AT&T Wireless number as the accounts recovery SMS number.

       On July 20, 2020, at approximately 6:28 a.m., a Baltimore County employee received an

email reading “PLEASE INVESTIGATE [JANE DOE’S BALTIMORE COUNTY ADDRESS]

POSSIBLE BOMB SEND OFFICERS ASAP!!!!DO NOT HAVE ACCESS TO PHONE THIS IS

THE ONLY POLICE EMAIL I CAN FIND!!!” At approximately 7:00 a.m., Baltimore County

Police responded to Jane Doe’s residence.

       Upon receiving the call for service, Baltimore County police units were dispatched and

staged at a nearby area. Multiple police resources including Bomb Squad, and K9 units were placed

on stand-by during this incident. Officers determined there was no real threat or hazards at the

location and it was determined to be a “swatting” incident. Jane Doe’s father advised responding

officers that he and his wife were expecting someone to arrive to their house in reference to the

“party” that was posted on Instagram. Jane Doe’s father stated that neither he, his wife, nor Jane

Doe have ever met the defendant. Jane Doe further advised she was in contact with the defendant’s

mother, in an effort to stop the harassment.

       Baltimore County police contacted the Temple Police Department in Texas and requested

an officer to respond to the defendant’s last known Texas address. Temple officers made contact

with the defendant’s parents, who stated that he was attending college in New York, however, he

was currently not enrolled in school due to the COVID-19 pandemic. The defendant’s parents told




                                               11
        Case 1:20-mj-03132-TMD Document 7 Filed 12/28/20 Page 12 of 18



the police they believed their son was homeless and expressed that they were very worried about

him.

       The day after the swatting, July 21, 2020, at approximately 7:40 a.m. hours, Jane Doe

received a text message stating “you’re getting swatted” and “ur dads SSN [XXX-XX-XXXX].”

The messages also included images from Jane Doe’s private Snapchat account. The phone number

used to send the message was assigned to a text messaging application. The account was created

approximately a minute before the message was sent, using an email address tied to the defendant’s

wireless phone number. This was the same email address that Jane Doe’s Snapchat account was

reassigned to without her authorization.

       On October 10, 2020, Jane Doe contacted law enforcement after being made aware of a

public group chat on the Telegram messenger app. In the group chat, named “Doxbin,” a user with

the Telegram identifier “desmond” solicited individuals to “swat Jane Doe,” and to rape and

decapitate her. A portion of the messages from the group chat follow:

 TELEGRAM           TIME     MESSAGE
 USER
 desmond            14:29    I’m gunna kill [Jane Doe]
 desmond            14:29    guys anyone want to swat [Jane Doe]
 desmond            14:30    [Jane Doe] deserves death
 desmond            14:31    I don’t like that bitch
 desmond            14:32    [in response to message “why did u make multiple instagram
                             account…”] Cuz she’s a bitch
 desmond            14:40    Who can I pay to break into [Jane Doe] house and rape her
 sab                14:56    desmond send me the money ill take care of her
 desmond            14:56    You got her addy
 sab                14:56    i still have her dox
 desmond            14:56    I want her dead and decapitated
 sab                14:56    send me the money
 desmond            14:56    You will cut her head
 sab                14:57    and ill make sure she gonna die
 desmond            14:57    Let me go get Kashiva’s credit card. She my mom
 sab                14:58    via btc dummy
                                               12
         Case 1:20-mj-03132-TMD Document 7 Filed 12/28/20 Page 13 of 18



 TELEGRAM           TIME      MESSAGE
 USER
 desmond            17:33     KILL [JANE DOE]

       A screenshot of a different conversation on the “Doxbin” Telegram group chat was located

on the defendant’s iPhone. In this image, a user with Jane Doe’s address listed as their username

wrote “I live in NY I’ve already pulled up like 5 times to fight her ex JFKSKFKSKKF . . . I have

her entire dox + more everything pretty much.”

       On November 23, 2020, Jane Doe’s TikTok account was hacked. According to information

sent to Jane Doe by TikTok, her account was accessed by an unrecognized iPhone 11 at

approximately 1:37 a.m. on November 23, 2020. The unauthorized user uploaded several

photographs of the defendant to Jane Doe’s account with the caption “omg he’s so hot !!!”

       Congress has recognized the seriousness of these crimes by imposing substantial criminal

penalties. The defendant made it crystal clear in his messages to Jane Doe that he is “genuinely

never going to stop.” The defendant has repeatedly demonstrated that nothing—even law

enforcement intervention—will make him stop terrorizing his victims. There is no reason to believe

that, if released, the defendant will have any greater regard for any trust placed in him by the Court.

       B. The Evidence of the Defendant’s Guilt is Overwhelming

       The weight of the evidence against the Defendant is overwhelming. See

18 U.S.C. § 3142(g)(2). Many of the electronic accounts and phone numbers used in the course of

the offense are tied to the defendant’s known phone number and email addresses. Some of the

threatening messages were sent using the defendant’s primary telephone and social media

accounts, and track the same language and issues used by his many other accounts.




                                                  13
         Case 1:20-mj-03132-TMD Document 7 Filed 12/28/20 Page 14 of 18



        During a voluntary, recorded, and Mirandized post-arrest interview, the defendant admitted

to his use of several of the electronic and social media accounts at issue. After initially denying

knowing Jane Doe, and then saying they hadn’t communicated since January 2020, he eventually

admitted to contacting her over social media. As the interview went on, the defendant admitted to

making accounts in Jane Doe’s name, taking over her Twitter account, and that his phone was

currently logged into her Snapchat account.

        As his story to investigators changed, the defendant stated “If I were to, if I did anything,

correct, I wouldn’t have done anything that big considering I don’t know her in real life so I

couldn’t have done anything anyways, correct. If, it’s probably in retaliation of what she, uh you

know, accounts.” Towards the end of the interview, the defendant stated:

                Everything I’ve done, if I have done anything, is in retaliation. And,
                there’s nowhere near the amount of what she did. Which is she
                resorted to doing stuff in real life, as I mentioned before, following
                me around. The only things I have done, is um you know if whether
                it is sending messages, just like small things on the internet. But I
                never resorted to real life.

The evidence shows that the defendant indeed “resorted to real life,” including swatting Jane Doe

and traveling to the Baltimore residence where her ex-boyfriend used to live to, in the defendant’s

words, “slap the shit iut [sic] of him.”.

        The defendant’s iPhone also contains overwhelming evidence of his guilt. The device is tied

to login credentials of multiple accounts owned by Jane Doe, and includes multiple “screen capture”

videos showing a first-person perspective of Jane Doe’s accounts being taken over and used to post

embarrassing or offensive material. Review of the data on the device is only just beginning, as it

contains hundreds of thousands of photos, tens of thousands of videos, and extensive data from



                                                 14
         Case 1:20-mj-03132-TMD Document 7 Filed 12/28/20 Page 15 of 18



various social media and electronic communications applications. Many of the photos and videos

located on the device thus far depict Jane Doe or her ex-boyfriend.

       Investigators have also begun reviewing data from the Notes application on the defendant’s

iPhone. The defendant’s Notes include numerous drafts of messages later sent to Jane Doe and her

ex-boyfriend, as well as multiple “to-do” type lists planning out harassment and threats. A to-do list

from July 7, 2020, includes the following:

               Online

               Bully [Jane Doe’s ex-boyfriend] more
               reiterate spic facial features (proof physical)
               Promote like tweet 10000x
               100x More reciprocation from the bitches ugly
               friends . . .

               •RL

               go to LA expand network
               Summer session 2
               Hook up with multiple bitches
               FIT in fall expand network there
               Beat up family if I see them ever anywhere
               [Jane Doe] (????) take pics of her irl make fun verbal
               abuse direct not indirect to [Jane Doe]
               Fight and have sex more than 8 times

       The evidence that the defendant engaged in the offenses described in the affidavit is

overwhelming, and further supports his pretrial detention.

       C. The Defendant’s History and Characteristics Support Pretrial Detention

       The defendant’s history and characteristics, including his mental condition and past

conduct, also demonstrate that he should be detained. See 18 U.S.C. § 3142(g)(3). The defendant

has engaged in a persistent pattern of criminal behavior, terrorizing a young women he has never

met in retaliation for her rejecting his online profession of love. His obsessive behavior and fixation


                                                  15
           Case 1:20-mj-03132-TMD Document 7 Filed 12/28/20 Page 16 of 18



on baseless claims such as his belief that Jane Doe was following him in person indicate that he

may be suffering from some form of mental illness. He has demonstrated repeatedly that his

behavior will continue even when he is hundreds of miles from his victims. Whether he cannot

stop engaging in this criminal conduct, or simply chooses not to, his behavior presents a profound

danger to the victims. The defendant’s mental condition further supports his detention as a danger

to the victims and the community.

          D. Pretrial Release of the Defendant Poses a Grave Danger to the Victims

          Most importantly, the nature and severity of the danger that release of the defendant would

pose to the community can only be mitigated by pretrial detention. See 18 U.S.C. § 3142(e)(1) and

(g)(4).

          As digital technology has proliferated, extremely small devices can be used to access

digital information and communicate on the internet. While detained (as he currently is), the

defendant has no access to digital devices or unmonitored communications (except for

communications with counsel). As a practical matter, should he be released to live with his mother,

there is no way to prevent him from obtaining access to an internet-enabled device or from

contacting another individual willing to assist him in further threatening and intimidating the

victims, and acting on those threats online and in real life. Any order from this Court prohibiting

this conduct could only be enforced after it is violated, with potentially disastrous results for Jane

Doe, her ex-boyfriend, their families, and others.

          Also central here, the Court can have no confidence whatsoever in the ability and

willingness of the defendant’s parents to keep him from harassing Jane Doe and the other victims.

Beginning no later than June 2020, the defendant’s mother has been urged to help stop his criminal


                                                  16
        Case 1:20-mj-03132-TMD Document 7 Filed 12/28/20 Page 17 of 18



behavior by Jane Doe, the father of Jane Doe’s ex-boyfriend, the defendant’s sister, and even the

police who responded to her home after the swatting of Jane Doe. In response to some of this

outreach, the defendant’s mother expressed that she did not even want to engage the idea that the

defendant might be suffering from mental illness. And despite the various outreach efforts to the

defendant’s mother, the defendant did not stop. The iPhone 11 apparently used for much of the

defendant’s criminal activity was paid for through his mother’s account, and there is no evidence

that she did anything to stop him from continuing to use the device or account.

       At the detention hearing on December 22, 2020, the defendant’s mother expressed her

certainty that the defendant was not capable of doing any of the things he has been charged with,

and admitted to. In her view, the defendant is a victim and was at worst involved in some sort of

relationship that had been soured; the mother did not seem to comprehend the nature and gravity

of what her son has been accused of, and her denials are likely to continue (notwithstanding the

detail in the affidavit) should the defendant be returned home, where he can downplay, obfuscate,

and mislead his parents about what has transpired. In short, given his mother’s denial and inability

to stop the defendant’s crimes previously, releasing the defendant to her custody would not

reasonably assure the safety of the victims, witnesses, or the community.




                                                17
        Case 1:20-mj-03132-TMD Document 7 Filed 12/28/20 Page 18 of 18



III.   CONCLUSION

       The evidence demonstrates that the defendant poses a danger to the victims and the

community. At this stage in the proceedings, no condition or combination of conditions will

reasonably assure e the safety of Jane Doe, her ex-boyfriend, or others in the community. The

Southern District of New York’s release order should be revoked and the defendant should be

ordered temporarily detained pending a detention hearing before a district judge in the District of

Maryland.

                                         Respectfully submitted,
                                         Robert K. Hur
                                         United States Attorney

                                  By:               /s/
                                         Zachary A. Myers
                                         Christopher M. Rigali
                                         Assistant United States Attorneys
                                         36 South Charles Street, Fourth Floor
                                         Baltimore, Maryland 21201
                                         (410) 209-4800




                                                18
